Title: To Thomas Jefferson from James Maxwell, 23 March 1807
From: Maxwell, James
To: Jefferson, Thomas


                        
                            Prison: Washington CityMonday 23 March 1807
                        
                        The petition of James Maxwell most respectfully represents—
                  That your petitioner is confined in the jail of Washington County in district of Columbia for fine & fees incurred by a breach of the peace on the person of Rodger M’cdemarra for which a judgment was given, & an execution granted at the lst circuit court held for said county—
                  That only two days previous to your petitioner’s arrest, he had just returned from a long journey to Charleston S. Carolina, the expences of which has rendered your petitioner unable to pay the above charges, & he must consequently remain in prison till your excellency is pleased to remit the above cost & fine, which exclusive of his caption, & jail fees amount to 42 dollars & two—cents—
                  Your petitioner therefore prays your excellency will be pleased to remit & cancel all and every part of the fees, & fines for which he is detained in prison; and when once more restored to liberty he will be more careful to avoid any, & every offence against the laws of his country—
                  And as in duty bound he will ever pray your petitioner—
                        
                            James Maxwell
                     
                        
                    
                     The undersigned Judges of the Circuit Court of the District of Columbia, being satisfied that the within petitioner is unable to pay his fine and fees and that his imprisonment has been an adequate punishment for his offence respectfully recommend his case to the consideration of the President of the United States
                                          
                  
                            W. Cranch.
                            
                     Allen B Duckett
                     
                        
                  
                     Let a pardon issue
                     Th: Jefferson
                     
                     Mar. 30. 07.
                  
               